DETAILED ACTION
	This action is in response to the communication filed on 12/17/2021.
	Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 05/04/2022 was filed before the mailing date of the first Office Action on 9/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Information Disclosure Statement.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
The applicant cites two foreign references WO 02/059294 and WO99/53050 (paragraph 34) and a Hipfner publication (paragraph 21) in the Specification.  MPEP 609.04(a)(II)(B) requires that each IDS must also include a legible copy of each publication or that portion which cause it to be listed. These references have not been considered. 

Specification
The disclosure is objected to because of the following informalities:
There is inconsistency between the Brief Description of the Drawings and the Example section regarding the treatment provided to the insects described in Fig. 5 and Fig. 6.  In the Examples section, paragraph 89 provides that larvae pictured in Fig. 5, panel B, were injected with “modified non-canonical dsRNA construct (SEQ ID NO:3)” while paragraph 15 in the Brief Description of the Drawings section for Fig. 5 discloses “the effect of non-canonical bantam dsRNA (SEQ ID NO:5) on pupae survival.”  Thus, there is uncertainty whether the larvae were injected with dsRNA of SEQ ID NO: 3 or 5.  Similar inconsistency applies to Fig. 6, whether the larvae were treated with SEQ ID NO: 3 (paragraph 89, 94) or SEQ ID NO:4 (paragraph 16).  The applicant needs to provide the correct the treatment product and ensure consistency between the different paragraphs.  
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
See paragraphs 34, 44 and 66: biomedcentral, ncbi blast, and citrusgreening sites, respectively.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "dsRNA of claim 10" in claim 10.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is dependent on itself, claim 10; thus, due to the lack of antecedent basis the scope of the claim is indeterminate.  
Claim 11 is rejected since it depends on an indefinite claim 10. 
In the interest of compact prosecution, claim will be interpreted to refer to claim 9 since claim 9 recites “at least one non-canonical nucleotide” and claim 10 is limited to non-canonical nucleotide. Redrafting claim 10 to provide an appropriate antecedent basis would obviate this rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and/or natural phenomenon without significantly more. The claim(s) recite(s) “double-stranded ribonucleic acid (dsRNA) comprising a first strand comprising a sequence with at least 95% identity to a portion of at least 19 consecutive nucleotides of any one” of SEQ IDs 1-7 and a second strand complementary to the first stand and its characteristics are not markedly different from the product’s naturally occurring counterpart in its natural state because the dsRNA can exist as naturally occurring/isolated miRNA or precursor miRNA. This judicial exception is not integrated into a practical application because claimed dsRNA is not significantly modified to be man-made.  Jung et al., (Journal of Asia-Pacific Entomology, 2017, 20, 1396-1401) discloses identification of “novel miRNAs expressed in the locust adult heads” following isolation of microRNA sequences of migratory locust adult brain, and teaches the exact seq of the first strand comprising SEQ. ID NO 2 (gagaucauugugaaagcugauu) of instant application (pg. 1397). See figure 1 below identifying Jung’s cluster 11 (hereafter sequence 11); the red highlighted portion matches 100% with SEQ ID NO 2. (Screen shot of excerpt of Supplementary Table 4 from Jung et al.) Thus Jung et al. identify either a naturally occurring sequence or isolated miRNA or precursor miRNA comprising SEQ ID NO 2.  
[AltContent: textbox (Figure 1: Jung et al. seq 11 highlighted)]


    PNG
    media_image1.png
    377
    702
    media_image1.png
    Greyscale

Further, Jung et al. contemplates the secondary structure of pre-miRNA forming a dsRNA structure before cleavage to form a mature miRNA.  (See figure 2, below, as an illustration of secondary structure of a pre-miRNA, note bulge formation within the structure due to imperfect sequence alignment and imperfect base pairing. Paragraphs 47 and 48 (pg. 14-15) in the Specification highlights mismatch between the sense and antisense sequences.)  Similarly, pre-miRNA containing mature miRNA sequence 11 would also, inherently, be a dsRNA due to the secondary structure of the pre-miRNA, where the 5’ end of the pre-miRNA sequence would bind to the complementary sequence within the 3’ end of the pre-miRNA (the red highlighted sequence is the 3’ end of the sequence in fig. 1) .  
[AltContent: textbox (Figure 2: dsRNA secondary structure of pre-miRNA from Jung et al. )]

    PNG
    media_image2.png
    547
    490
    media_image2.png
    Greyscale

Additionally, an illustration of a sequence containing 18/19 (95% of identity) consecutive sequence of SEQ ID NO. 2 (complementary of SEQ ID NO. 1) in its dsRNA form is provided on the miRbase.org site with accession number MI0013356 for bantam miRNA (see figure 3 below, SEQ ID NO. 2 is boxed in green with one nucleotide sequence mismatch highlighted blue, while the dsRNA structure of the pre-miRNA is circled in red). The sequence was identified by Zhang et al. by preparing whole body total RNA and producing sequences to produce four small RNA libraries from Manduca sexta, an insect from Order Lepidoptera.  (Zhang, Insect Biochem. Mol. Biol., 2012, Vol. 42, pg. 381)
[AltContent: textbox (Figure 3: Manduca sexta bantam dsRNA)]

    PNG
    media_image3.png
    834
    914
    media_image3.png
    Greyscale

 	
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is provided in its potential natural form, as a dsRNA.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (Journal of Asia-Pacific Entomology, 2017, 20, 1396-1401).  
Claims 1 and 2 recite a nucleotide sequence of any of SEQ ID NOs 1-7; SEQ ID NO:2 has been selected. Jung et al. teaches the dsRNA pre-miRNA and mature miRNA sequence 11 (noted above) and contains sequence that reads on SEQ ID NO 2.  
[AltContent: rect]For dependent claim 3, under broad reasonable interpretation (BRI), since the instant claim 3 recites “first strand comprises SEQ ID NO 1,” then the second complementary strand must be SEQ ID NO 2 (see figure 4 below, 100% complementary SEQ ID NO1 and 2), and thus claim 3 claims both SEQ ID NO 1 and SEQ ID NO 2. Jung et al. teaches the dsRNA pre-miRNA sequence 11 (noted above) which contains  100% of SEQ ID NO 2 of instant claims 1, 2 and 3.  
Fig. 4: Complementary alignment of SEQ ID NO 1 and 2.
SEQ ID NO 1: 5’ AAUCAGCUUUCACAAUGAUCUC 3’
SEQ ID NO 2: 3’ UUAGUCGAAAGUGUUACUAGAG 5’

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (Journal of Asia-Pacific Entomology, 2017, 20, 1396-1401) in view of Christiaens et al. (Frontiers in Plant Science, April 2020, 11, pg.1-10)
Claim 6-7, 13-14, 16 recites the dsRNA of claim 1 capable of inducing RNAi when ingested by hemipteran or lepidopteran insect, which is D. citri or S. frugiperda; while claim 13-14, 16 recites a method of inducing RNAi after ingestion of dsRNA by hemipteran or lepidopteran insect, which is S. frugiperda or D. citri. 
Jung et al. discloses a pest insect with the pre-miRNA containing sequence number 11 matching 100% with the SEQ ID NO 2 recited in instant claim 1 (as noted above).  However, Jung et al. does not disclose dsRNA capable of inducing RNAi when ingested by hemipteran or lepidopteran insect, which is a Spodoptera frugiperda (S. frugiperda). Christiaens et al. teaches RNAi induction following application of dsRNA, as a relative safer alternative to chemical insecticide, in agriculture for pest control, including the use of “spray-based pesticidal dsRNA (SIGS) to control pests and pathogens. (pg. 1) SIGS can also be used for root absorption and trunk injections, where insects can acquire dsRNA through sucking and chewing” to induce RNAi through ingestion or consumption by pest insects, including lepidopteran and hemipteran. (pg. 2)  Christiaens et al. also notes dsRNA uptake by S. frugiperda. (Table 1, pg. 3) Thus Christiaens et al. discloses use of dsRNA to induce RNAi when ingested by hemipteran and lepidopteran insect, including S. frugiperda.  Therefore, it would have been prima facie obvious for one of ordinary skill in the art, before the effective filing date, to have applied the teachings of Jung et al. in view of Christiaens et al. and arrive at the claimed invention with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to modify sequence 11 of Jung et al. to apply as dsRNA after ingestion to induce RNAi in the lepidopteran, including S. frugiperda, and hemipteran, as taught by Christiaens et al., for improvement to yield predictable results.  
Dependent claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Christiaens et al.   
Dependent claim 15 recites method of claim 13, with the first strand of dsRNA comprising SEQ ID NO 1., which is a complementary strand of SEQ ID NO 2, thus second strand must be SEQ ID NO 2.  Under BRI, claim 15 is same as claim 16. Therefore, see rejection above of claim 16.  
Claim 8 recites the dsRNA of claim 1 containing at least one base comprising 2’-O-methyl moeity.  Jung et al. discloses a pest insect with the pre-miRNA containing sequence number 11 matching 100% with the SEQ ID NO 2 recited in instant claim 1 (as noted above).  However, Jung does not disclose the dsRNA containing at least one base comprising 2’-O-methyl.  Christiaens et al. states, “[g]iven the low persistence of dsRNA molecules in the environment, SIGS [spray-based pesticidal dsRNA] will most likely need special formulations to increase the stability, and if possible, also increase the RNAi efficacy in the insect.” (pg. 2) Christiaens et al. highlights the use of dsRNAs (or siRNAs) “that were modified to contain two 2’-methoxyl-nucleotides on each end of the siRNAs led to effective RNAi silencing in the diamondback moth.” (pg. 6)  Therefore, it would have been prima facie obvious for one of ordinary skill in the art, before the effective filing date, to have applied the teachings of Jung et al. in view of Christiaens et al. and arrive at the claimed invention with a reasonable expectation of success.  One of the ordinary skill in the art would have been motivated to modify sequence 11 of Jung et al. and apply as a dsRNA containing 2’-O-methyl moeity, as taught by Christiaens et al., to have a more stable form of dsRNA as recited in instant claim 8 for improvement to yield predictable results.
Claims 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Christiaens et al. and Sharfstein (Current Op. in Biotech., 2018, 53, 65-75).  
Dependent claim 9 recites dsRNA of claim 1 with at least one non-canonical nucleotide; claim 10 (read to be dependent of claim 9) recites non-canonical nucleotide is 2’-fluorine-dCTP or 2’-fluorine-dUTP, while claim 11, dependent of claim 10, recites each cytosine comprises 2’-fluorine-dCTP and each uracil comprises 2’-fluorine-dUTP.  
Jung et al. discloses a pest insect with the pre-miRNA containing sequence number 11 matching 100% with the SEQ ID NO 2 recited in instant claim 1 (as noted above).  However, Jung et al. does not teach the non-canonical nucleotide modification of 2’-fluorine modification to the dsRNA.  Christiaens et al., as noted above, highlighted the need of modifications to the dsRNA for increased stability of the dsRNA.  However, Christiaens does not teach the 2’-fluorine modification to the dsRNA.  Sharfstein discloses nucleic acids having critical modifications, including 2’-fluorine primarily at the 2’ of the ribose sugar increases their stability. (Sharfstein, pg. 66-67 and Fig. 1b).    Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the filing date of the claimed invention to have understood the teaching of Jung et al. in view of Christiaens et al. and Sharfstein and arrive at the claimed invention with a reasonable expectation of success. One of the ordinary skill in the art would have been motivated to apply the teachings of Jung et al. and modify dsRNA with a non-canonical nucleotide, a 2’-fluorine-dCTP and 2’-fluorine-dUTP, to improve RNAi efficacy and stability, as taught by Christiaens and Sharfstein, for improvement to yield predictable results.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Siegfried et al. (PGPub#: US20160208252). 
Claim 12 recites a use of DNA molecule comprising a promoter functional in a host cell and a DNA encoding a dsRNA of SEQ ID NOs 1-7 comprising a first strand (similar to claim 1) and complementary second strand. 
Jung et al. discloses a pre-miRNA containing sequence number 11 matching 100% with the SEQ ID NO 2 recited in instant claim 12 (as noted above).  However, Jung et al. does not teach a vector containing a promoter. Siegfried et al. discloses a vector or a “polynucleotide encoding an RNA molecule capable of forming a dsRNA molecule maybe operatively linked to a promoter” (paragraph 46). Therefore, it would have been prima facie obvious for one of ordinary skill in the art, before the effective filing date, to have understood the teaching of Jung et al. in view of Siegfried et al. and arrive at the claimed invention with a reasonable expectation of success. One of the ordinary skill in the art would have been motivated to modify the teachings of Jung et al. to apply the known technique of Siegfried et al. teaching of using a polynucleotide/vector with a promoter to encode a dsRNA  of  SEQ ID NO 2 of instant claim 12 for improvement to yield predictable results.
Claim Objections
	Claims 4, 5, 17-20 are objected to as being dependent claims upon a rejected base claim(s), but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and (2) the rejection(s) under 35 U.S.C. 112(d) and 35 U.S.C. 101 are overcome.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEYUR A. VYAS whose telephone number is (571)272-0924. The examiner can normally be reached M-F 9am - 4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEYUR A VYAS/Examiner, Art Unit 1635                                                                                                                                                                                                        									/J. E. ANGELL/                                                                                                                                  Primary Examiner, Art Unit 1635